DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,762,538. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations:
“A method performed on at least one computer processor, said method comprising: 
receiving a first database comprising a plurality of first data elements, said first data elements being metadata elements collected by a wireless mobile telephone network, said first data elements comprising origin and receiving stations and time and duration of communications, said metadata elements further comprising location information for at least one of said origin and receiving stations; 
receiving a second database comprising a plurality of second data elements, said second data elements being metadata elements collected by an internet service provider, said second data elements comprising a second user identification, a universal resource identifier accessed through a media connection; 
creating a graph having nodes and edges by an analysis method comprising: 
for each of said first data elements and said second data elements, identifying a first ontological element, a second ontological element, and a relationship between said first and second ontological elements, said first and second ontological elements being nodes on said graph, said relationship being an edge on said graph; 
searching said graph for said first and second ontological elements; 
when said first and second ontological elements and said relationship are found in said graph, and physical distance between said first and second ontological elements is close, increasing said relationship in said graph”


Claims 12 - 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,762,538. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations:
A system comprising:
a first database comprising a plurality of first data elements, said first data elements being metadata elements collected by a wireless mobile telephone network, said first data elements comprising origin and receiving stations and time and duration of communications said metadata elements further comprising location information for at least one of said origin and receiving stations;
a second database comprising a plurality of second data elements, said second data elements being metadata elements collected by an internet service provider, said second data elements comprising a second user identification, a universal resource identifier accessed through a media connection;
a graph builder that operates on a hardware processor, said graph builder that: for each of said first data elements and said second data elements, identifies a first ontological element, a second ontological element, and a relationship between said first and second ontological elements, said first and second ontological elements being nodes on said graph, said relationship being an edge on said graph;
searches said graph for said first and second ontological elements; when said first and second ontological elements and said relationship are found in said graph, and said first and second ontological elements are physically near each other, increases said relationship in said graph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, lines 7 - 8 recites the limitation "said second data elements comprising a second user identification.” There is insufficient antecedent basis for this limitation in the claim. It is not understood how their can be a “second user identification” when a first user identification has never been established. 
Claims 2 – 11 depend on claim 1 and are also rejected. 


Claims 12, lines 8 - 9 recites the limitation "said second data elements comprising a second user identification.” There is insufficient antecedent basis for this limitation in the claim. It is not understood how their can be a “second user identification” when a first user identification has never been established. 
Claims 13 – 22 depend on claim 1 and are also rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by garg et al (US 2015/0178283).
As to claim 12, Garg et al shows in figures 1 and 2 and teaches a system comprising:
a first database (one or more of 162, 164)  comprising a plurality of first data elements (paragraph [0037]…user profile), said first data elements being metadata elements (paragraph [0009]…metadata) collected (paragraph [0053]… detected by one or more sensors or mobile client device 130) by a wireless mobile telephone network (110 ; paragraph [0129]... a cellular telephone network), said first data elements comprising origin and receiving stations and time and duration (paragraph [0037]…current time) of communications said metadata elements further comprising location information(paragraph [0037]…location information) for at least one of said origin and receiving stations (paragraph [0037]...third-party-content-object stores may be used to store content objects received from third parties, such as a third-party system);
a second database (another one or more of 162, 164) comprising a plurality of second data elements (paragraph [0040]…concept), said second data elements being metadata elements collected by an internet service provider (paragraph [0080]… Internet protocol (IP) or media access control (MAC) address of client system 130), said second data elements comprising a second user identification (paragraph [0041]…concept profile page), a universal resource identifier (paragraph [0037]…classifier) accessed through a media connection (paragraph [0027]...links 150 may connect client system 130, social-networking system 160, and third-party system 170 to communication network 110 or to each other);
a graph builder (paragraphs [0038] - [0045]…create nodes and edges of social graph 200) that operates on a hardware processor (paragraph [0124]…processor), said graph builder that: for each of said first data elements and said second data elements, identifies a first

ontological element (paragraph [0038]…user node 202), a second ontological element (paragraph [0040]…concept node 204), and a relationship between said first and second ontological elements, said first and second ontological elements being nodes on said graph (paragraphs [0038] and [0039]… social graph 200), said relationship being an edge on said graph (paragraph [0043]… edge 206 connecting a pair of nodes may represent a relationship between the pair of nodes);
searches said graph for said first and second ontological elements (paragraph [0038]…more searchable or queryable indexes of nodes or edges of social graph 200); 
when said first and second ontological elements and said relationship are found in said graph, and said first and second ontological elements are physically near each other, increases said relationship in said graph (paragraph [0114]...objects that are geographically closer to each other may be considered to be more related or of more interest to each other than more distant objects).

As to claim 13, Garg et al shows in figures 1 and 2 and teaches the system, wherein said graph builder (paragraphs [0038] - [0045]…create nodes and edges of social graph 200) that further:
analyzes (paragraph [0113]) said graph to infer a property (paragraph [0013]… relationship between particular objects) from said first ontological element (paragraph [0038]…user node 202) to said second ontological element (paragraph [0040]…concept node 204), said property being an inherent property (paragraph [0111]… frequency of access) of said second ontological element.

As to claim 14, Garg et al shows in figures 1 and 2 and teaches the system, wherein said graph builder (paragraphs [0038] - [0045]…create nodes and edges of social graph 200) that further: determines a time-based aspect (paragraph [0111]… a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time) for said property (paragraph [0013]… relationship between particular objects) and storing (paragraph [0116]… coefficient information if it has previously been calculated and stored) said time-based aspect for said first relationship.

As to claim 15, Garg et al shows in figures 1 and 2 and teaches the system, where said time-based aspect being a recurring event (paragraph [0111]…The ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based).
As to claim 16, Garg et al shows in figures 1 and 2 and teaches the system, where the recurring event (paragraph [0111]…The ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based) being a daily event (paragraph [0098]…particular time of day).

As to claim 17, Garg et al shows in figures 1 and 2 and teaches the system, wherein said graph builder (paragraphs [0038] - [0045]…create nodes and edges of social graph 200) that further: identifies a contradictory inference between said first ontological element (paragraph [0038]…user node 202) and said second ontological element (paragraph [0040]…concept node 204), said contradictory (paragraph [0111]… recent actions) inference indicating that said time-based aspect has changed;
 and changes (paragraph [0112]…frequently) said time-based aspect based on said contradictory inference (paragraph [0112]… Social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user may make frequently posts content related to "coffee" or variants thereof, social-networking system 160 may determine the user has a high coefficient with respect to the concept "coffee". Particular actions or types of actions may be assigned a higher weight and/or rating than other actions, which may affect the overall calculated coefficient).

As to claim 18, Garg et al shows in figures 1 and 2 and teaches the system, wherein said changing (paragraph [0112]…frequently) comprising removing said time-based aspect (paragraph [0111]… a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time). 
As to claim 19, Garg et al shows in figures 1 and 2 and teaches the system, wherein said changing (paragraph [0112]…frequently) comprising strengthening (paragraph [0110]… strength of a relationship between particular objects) said time-based aspect (paragraph [0111]… a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time).    

As to claim 20, Garg et al shows in figures 1 and 2 and teaches the system, wherein said time-based aspect (paragraph [0111]… a coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time) aspect being a decaying relationship that degrades over time (paragraph [0111]… coefficient may include a decay factor that causes the strength of the signal provided by particular actions to decay with time, such that more recent actions are more relevant when calculating the coefficient).

As to claim 21, Garg et al shows in figures 1 and 2 and teaches the system, wherein said graph builder (paragraphs [0038] - [0045]…create nodes and edges of social graph 200) that further:
identifies a second inferred property between said first ontological element (paragraph [0038]…user node 202) and said second ontological element (paragraph [0040]…concept node 204), and strengthens (paragraph [0110]… strength of a relationship between particular objects) said time-based aspect based on said second inferred property (paragraph [0111]… relationship to information or relationship to the object about which information was accessed).

As to claim 22, Garg et al shows in figures 1 and 2 and teaches the system, wherein said graph builder that further:
identifies a third inferred property (paragraph [0111]… short- or long-term averages of user actions, user feedback) between said first ontological element (paragraph [0038]…user node 202) and said second ontological element (paragraph [0040]…concept node 204), and weakens said time-based aspect based on said third inferred property (paragraph [0111]...ratings and weights may be continuously updated based on continued tracking of the actions upon which the coefficient is based).

Claim 1 has similar limitations as claim 12. Therefore the claim is rejected for the same reasons. 

Claim 2 has similar limitations as claim 13. Therefore the claim is rejected for the same reasons. 

Claim 3 has similar limitations as claim 14. Therefore the claim is rejected for the same reasons. 

Claim 4 has similar limitations as claim 15. Therefore the claim is rejected for the same reasons. 

Claim 5 has similar limitations as claim 16. Therefore the claim is rejected for the same reasons. 

Claim 6 has similar limitations as claim 17. Therefore the claim is rejected for the same reasons. 

Claim 7 has similar limitations as claim 18. Therefore the claim is rejected for the same reasons. 

Claim 8 has similar limitations as claim 19. Therefore the claim is rejected for the same reasons. 

Claim 9 has similar limitations as claim 20. Therefore the claim is rejected for the same reasons. 

Claim 10 has similar limitations as claim 21. Therefore the claim is rejected for the same reasons. 

Claim 11 has similar limitations as claim 22. Therefore the claim is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128                                                                                                                                                                                           
.